—Appeal by the defen*548dant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered March 13, 1990, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find that no Wade hearing was necessary under the circumstances of this case, since the showups at the scene and at the stationhouse later were merely confirmatory (see, People v Wharton, 74 NY2d 921, 922; People v Johnson, 178 AD2d 659). The undercover officer observed the defendant and his codefendant face-to-face during the drug transaction, and expected that they would soon be arrested.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Balletta, J. P., Eiber, Ritter and Santucci, JJ., concur.